Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2. Applicant’s election without traverse of Group I, claims 1-40 in the reply filed on 8/18/2022 is acknowledged. In addition, Attorney Michael Kucher (Reg. 69114) further elect Group Ia claims 1-18 in a telephone call on 8/23/2022. Group Ib, Ic, II, claims 19-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
3. The disclosure is objected to because of the following informalities: 
See applicant’s specification [0003] This application is filed concurrently with U.S. patent application Ser. No. xx/xxx, xxx (Attorney Docket SPK-0105US01), U.S. patent application Ser. No. xx/xx ,xxx (Attorney Docket SPK-0105US02), and U.S. patent application Ser. No. xx/xxx,xx (Attorney Docket SPK-0105US04), each of which claim the benefit of U.S. Provisional Application No. 62/899,607, which applications are hereby incorporated herein by reference.
Please fill the xx/xxx,xxx with actual application number.
Appropriate correction is required.

Claim Objections
4.     Claims 1, 4-8, 10-13, 17-18 are objected to because of the following informalities: 
	Claim 1, line 4, “interrupting wirelessly transmitting power” should be –interrupting the wirelessly transmitting power—
Claim 4, line 1, “measuring the transmitter signal” should be – the measuring the transmitter signal—
Claim 5, line 1, “measuring the transmitter signal” should be – the measuring the transmitter signal—
Claim 6, line 2-3, “determining the power loss” should be – the determining the power loss--
Claim 7, line 3, “determining the power loss” should be – the determining the power loss--
Claim 8, line 2, “interrupting wirelessly transmitting power” should be –interrupting the wirelessly transmitting power—

Claim 10, line 1, “detecting the metallic object” should be – the detecting the metallic object—
Claim 11, line 2, “measuring the transmitter signal” should be – the measuring the transmitter signal—
Claim 12, line 1, “the duration” should be – a duration--
Claim 13, line 1, “shorting the receiver LC bank” should be – the shorting the receiver LC bank--
Claim 17, line 1, “measuring the transmitter signal” should be – the measuring the transmitter signal—
Claim 18, line 2, “determining the power loss” should be – the determining the power loss--
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1, 10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Joye (US20160181818A1) in view of Roy (US 20140111154 A1)
With regard to claim 1, Joye teaches about a method comprising:
wirelessly transmitting power using a transmitter LC tank (LC in Fig. 10);
wirelessly receiving power from the transmitter LC tank (LC in Fig. 10) using a receiver LC tank ([0023] power receiver includes coil and resonant capacitor);
interrupting wirelessly transmitting power for a slot period ([0135] the transmitter controller control transmitter to operate at a reduced power to imitate foreign object detection also [0250] teaches about reduced power time interval, power reduced to zero, reduce to zero equal to interrupt the transmitting power)
during the slot period (foreign object detection period with power reduced to zero [0135], [0250]) measuring a transmitter signal associated with the transmitter LC tank ([0024] teaches about measure/estimate the amount of power extracted from the power signal—the transmitted power. Note that the transmitted power is a transmitter signal associated with the transmitter LC tank, because LC tank is used to transmit the transmitted power see Fig. 10. In addition, [0178][0181] teaches that the power transmitter estimate/measure the transmitted power may through measure the dc input voltage and current of the inverter during the power loss calculation for the foreign object detection.  DC input voltage and current of the inverter is a transmitter signal because inverter is in the transmitter. In addition, the dc input voltage and current of inverter is inverted by the inverter and transmitted to the transmitter LC tank, they are the source of the power for the transmit LC tank, see Fig. 10, therefore, the dc input voltage and current of the inverter is a transmitter signal associated with/ related with the transmitter LC tank.  Also see attached definition of “associated with “from Macmillan dictionary as “ to be connected with something in some way);
determining a power loss associated with the wirelessly transmitting power based on the measured transmitter signal ( determined power loss based measured dc input voltage and current of inverter, [0178][0181]) , and detecting a metallic object ([0019] detect metal object) based on the determined power loss ([0178] The foreign object detection may specifically be a parasitic power loss detection (e.g. detecting whether the power extracted from the power transfer signal exceeds the estimated power consumption of the power receiver by more than a given level).
Joye does not teach during the slot period shorting the receiver LC tank, during the slot period and after shorting the receiver LC tank, measure the transmitter signal.
However, Roy teaches during the slot period ([0324] foreign object detection period )shorting the receiver LC tank ( device resonator is shorted when Fod operates, [0324]), during the slot period and after shorting the receiver LC tank, measure the transmitter signal ([0324] teaches short the device(receiver) resonator during FOD period,  and Joye teaches about measuring the transmitter signal during the Fod period , which is slot period, the combination of Roy and Joye teaches the limitation  during the slot period shorting the receiver LC tank and measure the transmitter signal)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joye, to short the receiver LC tank during the slot period, and during the slot period and after shorting the receiver LC tank, measure the transmitter signal, as taught by Roy, in order to make the alternation of the field small enough to not interfered with the FOD measurement ([0324])
With regard to claim 10 the combination of Joye and Roy teaches all the limitations of claim 1, Joye further teaches detecting the metallic object comprises detecting the metallic object when the determined power loss is higher than a threshold (If the resulting parasitic power loss estimate exceeds a detection threshold, the power transmitter 101 will assume that too much power is dissipated in a foreign object [0182])
With regard to claim 15, the combination of Joye and Roy teaches all the limitations of claim 1, Joye further teaches the slot period is 20ms (slot period On_Off_ZeroX with 20ms in Fig. 13, [0268] see 20ms is the reduced power interval, and the transmitter controller control transmitter to operate at a reduced power to imitate foreign object detection [0135]  )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to to modify the slot period to be between 100 μs and 200 μs in order to use a smaller interval for the foreign object detection and avoid a long fod period to affect the normal power transfer phase. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the less slot time for fod, the more power transfer time. But the modification of the slot period does not change the functionality of the system.
With regard to claim 16, the combination of Joye and Roy teaches all the limitations of claim 1, Joey further teaches the slot period is 20ms (20ms in Fig. 13, see 20ms is the reduced power interval.[0268] and the transmitter controller control transmitter to operate at a reduced power to imitate foreign object detection [0135]  )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to  modify the slot period to be lower than 50 μs in order to use a smaller interval for the foreign object detection and avoid a long fod period to affect the normal power transfer phase. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the less slot time for fod, the more power transfer time. But the modification of the slot period does not change the functionality of the system.

6. Claims 2-3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joye (US20160181818A1) and Roy (US 20140111154 A1) in further view of Mynar (US20190312466A1)
With regard to claim 2, the combination of Joye and Roy teaches all the limitations of claim 1, but not during the slot period, shorting the transmitter LC tank at the same time as shorting the receiver LC tank. 
However, Mynar teaches that during the slot period, shorting the transmitter LC tank at the same time as shorting the receiver LC tank ([0054] in foreign-object detection mode, the LC circuit 123 is shorted, Fig. 1 and Roy teaches in the foreign detection mode, short the receiver LC tank above, therefore the combination of Mynar and Roy teaches during the slot period ( foreign detection period) transmitter LC tank and receiver LC tank are both shorted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to during the slot period, shorting the transmitter LC tank at the same time as shorting the receiver LC tank, as taught by Mynar, in order to use the closed/short LC circuit to generate an accurate foreign object detection [0011]
With regard to claim 3, the combination of Joye and Roy teaches all the limitations of claim 1, but not wherein wirelessly transmitting power using the transmitter LC tank comprises driving the transmitter LC tank with first and second half-bridges respectively coupled to first and second terminals of the transmitter LC tank, the method further comprising, during the slot period, shorting the transmitter LC tank by turning on a first transistor of the first half-bridge and a second transistor of the second half-bridge.
However, Mynar teaches wherein wirelessly transmitting power using the transmitter LC tank comprises driving the transmitter LC tank  ( Lt, Ct, Fig. 2a) with first ( two transistors with gate signals are A and negative A, Fig 2b) and second half-bridges ( two transistors with gate  signals are B and negative B, Fig. 2b) respectively coupled to first and second terminals (Ua, Ub, Fig. 2a, Fig. 2b)of the transmitter LC tank ( Lt, Ct, Fig. 2a), the method further comprising, during the slot period ( foreign object detection period), shorting the transmitter LC tank by turning on a first transistor ( transistor with gate signal of A, Fig. 2b) of the first half-bridge and a second transistor ( transistor with gate signal of B, Fig. 2b) of the second half-bridge ( see [0066]. during the foreign-object-detection-mode of operation, the controller (not shown) provides control-signals 248 at each of the first- and second-input-terminals 246 a, 246 b of the power-stage 212 that have the same value—that is, the control-signals 248 received at both input-terminals 246 a, 246 b are either both high or are both zero. As will be appreciated from FIG. 2b , this short-circuits the power-transmitting LC circuit 223 because both ends of the power-transmitting LC circuit 223 are either connected to the rail-voltage UDC 240, or to ground 242.)( see applicant’s specification [0091] describes same situation)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim1, to  include wherein wirelessly transmitting power using the transmitter LC tank comprises driving the transmitter LC tank with first and second half-bridges respectively coupled to first and second terminals of the transmitter LC tank, the method further comprising, during the slot period, shorting the transmitter LC tank by turning on a first transistor of the first half-bridge and a second transistor of the second half-bridge., as taught by Mynar, in order to use the closed/short LC circuit to generate an accurate foreign object detection [0011]
With regard to claim 17, the combination of Joye and Roy teaches all the limitations of claim 1, but not measuring the transmitter signal comprises sampling the transmitter signal at a sampling frequency of at least 100 times a driving frequency of the transmitter LC tank.
	However, Mynar teaches measuring the transmitter signal comprises sampling the transmitter signal at a sampling frequency of less than 10 times per second ( [0058], the controller can activate the foreign-object-detection-mode of operation less than or equal to 1, 2, 5, or 10 times per second. And [0089] icoil is a coil current sample at a discrete time k)
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to sample the transmitter signal at a sampling frequency of at least 100 times a driving frequency of the transmitter LC tank in order to get accurate sampling data through repeated sampling. In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, the more sampling, the more accurate of the measurement data, but the functional of the system does not change).

7. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Joye (US20160181818A1) and Roy (US 20140111154 A1) in further view of Mehas (US20200169124A1)
With regard to claim 4, the combination of Joye and Roy teaches all the limitation of claim 1, but not measuring the transmitter signal comprises measuring a first current flowing through the transmitter LC tank.
However, Mehas teaches measuring the transmitter signal comprises measuring a first current flowing through the transmitter LC tank ([0006]transmitter power loss based on coil current also see Fig. 3 [0036] the coil sensing circuit is coupled to transmitter coil 106, which is further coupled to resonance capacitors 144 (not shown) and 106 and 144 constitutes the LC tank)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure measuring the transmitter signal to comprise measuring a first current flowing through the transmitter LC tank., as taught by Mehas, so that the transmitter power loss computed directly based on the coil current (instead of the conventional computation based on transmitter input current) can provide improved precision of a change in the power loss. And the computed power loss can be used to more accurately detect a foreign object near the transmitter coil during a wireless power transfer ([0035] of Mehas)

8. Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Joye (US20160181818A1) and Roy (US 20140111154 A1) in further view of Sedzin( US20160309418A1)
With regard to claim 5, the combination of Joye and Roy teaches all the limitations of claim 1, but not measuring the transmitter signal comprises measuring a first voltage across a capacitor of the transmitter LC tank.
However, Sedzin teaches measuring the transmitter signal comprises measuring a first voltage across a capacitor of the transmitter LC tank (determining transmitter energy loss in a power transmitter, Ptxtoss, using the obtained measurements, wherein the transmitter energy loss, Ptxtoss, is a function of Vcap and PTx, wherein Vcap is proportional to the voltage amplitude across the capacitor of an LC tank circuit in a power transmitter  [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure measuring the transmitter signal to comprise measuring a first voltage across a capacitor of the transmitter LC tank, as taught by Sedzin, in order to use a  model has a relatively low degree of complexity compared to typical models and reduce the components  for determining current through a transmitter coil are not needed., make it easy to determine the transmitter power loss [0039] of Sedzin 
With regard to claim 6, the combination of Joye and Roy teaches all the limitations of claim 1, but not further comprising determining a transmitter resonant frequency of the transmitter LC tank from the measured transmitter signal, wherein determining the power loss comprises determining the power loss based on the transmitter resonant frequency.
Sedzin teaches determining a transmitter resonant frequency of the transmitter LC tank from the measured transmitter signal (measure the operating frequency of the power transmitter[0042]), wherein determining the power loss comprises determining the power loss based on the transmitter resonant frequency ( Ptxloss is related to the current and frequency of the LC tank circuit. {0039})
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to determine a transmitter resonant frequency of the transmitter LC tank from the measured transmitter signal, wherein determining the power loss comprises determining the power loss based on the transmitter resonant frequency, as taught by Sedzin, in order to use a  model has a relatively low degree of complexity compared to typical models and reduce the components  for determining current through a transmitter coil are not needed., make it easy to determine the transmitter power loss [0039] of Sedzin 

9. Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Joye (US20160181818A1) and Roy (US 20140111154 A1) in further view of Sato (US20220224166A1)
With regard to claim 11, the combination of Joye and Roy teaches all the limitations of claim 1, but not during the slot period, waiting for a blanking time before measuring the transmitter signal.
However, Sato teaches during the slot period ( period to measure and calculate power loss for the fod, [0124]), waiting for a blanking time before measuring the transmitter signal ([0124] measure and calculate power loss at the stable condition, and the measured day when sudden changes occurs is removed.  Joye teaches power loss are measured after the power transfer is interrupted, this is a sudden change, and according to Sato, the measurement for power loss will be wait until the stable condition, therefore the combination of Joye and Sato teaches about the limitation to wait for a blanking time before measuring the transmitter signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to wait for a blanking time before measuring the transmitter signal during the slot period, as taught by Sato, in order to improve the accuracy of the foreign object detection. ([0124] of Sato)
With regard to claim 12, the combination of Joye, Roy and Sato teaches all the limitations of claim 11, but not the duration of the blanking time lasts for at least two oscillations of the transmitter LC tank.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the duration of the blanking time lasts for at least two oscillations of the transmitter LC tank in order to make sure to wait enough time so that the system is stable and improve the accuracy of foreign object detection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the longer blanker time, the more accurate is the measurement, and the modification of the blanking times does not change the functionality of the system.

10. Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Joye (US20160181818A1) and Roy (US 20140111154 A1) in further view of  Covic (US20170222485A1)
With regard to claim 13, the combination of Joye and Roy teaches all the limitations of claim 1, but not shorting the receiver LC tank comprises closing a switch directly connected across terminals of the receiver LC tank.
However, Covic teaches shorting the receiver LC tank comprises closing a switch directly connected across terminals of the receiver LC tank (Fig. 8, 813 short the pad and capacitor 804 as tank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to short the receiver LC tank comprises closing a switch directly connected across terminals of the receiver LC tank, as taught by Covic, in order to avoid loss in the resonant circuit, [0047] of Covic and avoid the loss caused by other receiver circuit besides resonant circuit.

11. Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Joye (US20160181818A1) and Roy (US 20140111154 A1) in further view of  Wang (US20190084433A1)
With regard to claim 14, the combination of Joye and Roy teaches all the limitations of claim 1, but not during the slot period, shorting the transmitter LC tank by closing a switch directly connected across terminals of the transmitter LC tank.
However Wang teaches during the slot period , shorting the transmitter LC tank by closing a switch (e.g., 60, Fig. 9A, Fig. 9B) directly connected across terminals of the transmitter LC tank (70, Fig. 9A, or Fig. 9B) ( see also [0077][0078](( note that Joye teaches the slot time is when power  transfer interrupted, in Wang when the 60 short the 70, no current in the tank, and no power transfer, so that the shorting period in Wang is interpreted as the slot period in the claim )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to short the transmitter LC tank by closing a switch directly connected across terminals of the transmitter LC tank  , as taught by Wang, in order to stop the current transfer to transmitter coil and satisfy operation’s requirement at when the receiver should not receive the transmitted power  [0077] [0078]

  Allowable Subject Matter 
12. Claims 7, 8-9, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 7, the prior art of record fails to teach or suggest determining a transmitter damping coefficient of the transmitter LC tank from the measured transmitter signal, wherein determining the power loss comprises determining the power loss based on the transmitter damping coefficient in combination with other limitations of the claim.
Regarding claim 8, the prior art of record fails to teach or suggest measuring an active transmitter current flowing through the transmitter LC tank before interrupting wirelessly transmitting power, wherein the power loss is further based on the active transmitter current in combination with other limitations of the claim.
Regarding claim 9, it depends on claim 8.
Regarding claim 18, the prior art of record fails to teach or sampling a voltage across a switch coupled across the transmitter LC tank at the sampling frequency, wherein determining the power loss is further based on the sampled voltage in combination with other limitations of the claim.

Conclusion
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh (US 20130257165 A1) teaches about short receiver coil to detect foreign object
Uchida (US20180197678A1) teaches about the open/ short circuit coil.
Ettes (US20200395793A1) teaches about in foreign object detection period with reduced power level.
Yomamoto (US20170288412A1) teaches about stop the power transmission during fod.
Lovas (US 20190068001 A1) teaches the calibration data 158 is measured and collected to show dependency between the peak current (I.sub.COIL.sub._.sub.PK) for the transmit coil and power losses in the transmit (TX) circuitry. 
Starring (US20160149440A1 ) teaches about the power transmitter 101 proceeds to terminate the power transfer etc. as previously described (or does not restart the power transfer if this has already been terminated upon the parasitic power loss detection).
These or other hazardous operation conditions can be indicative of one or more operational faults within the wireless power transfer system including, but not limited to, a load short, a load disconnect, the presence of foreign object debris (FOD) too close to the resonator coil 104, or a failure of one or more components of the transmitter 100 or receiver 112.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836